                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


PAUL BATISTE d/b/a ARTANG
PUBLISHING, LLC                                      CIVIL ACTION

V.                                                   NO. 17-4435

RYAN LEWIS, ET AL.                                   SECTION “F”


                           ORDER AND REASONS

     Before the Court is the defendants’ motion to exclude the

report, opinions, and testimony of Archie K. Milton, a purported

expert musicologist, from consideration on summary judgment or at

trial.   For the reasons that follow, the motion is GRANTED.

                              Background

     A New Orleans jazz musician accuses an internationally famous

hip-hop duo of copyright infringement of eleven original songs.

This litigation followed.

     Paul Batiste is a member of The Batiste Brothers Band, a New

Orleans jazz band founded in 1976.         Batiste also owns Artang

Publishing, LLC.     Between 1997 and 2002, Batiste composed several

original songs, entitled Hip Jazz, Kids, Starlite Pt. 1, World of

Blues, Love Horizon, Tone Palette, My Bad, Salsa 4 Elise (Fur

Elise), Drowning in My Blues, Sportsman’s Paradise, and Move That

Body.    Batiste has registered each song with the United States

Copyright Office.



                                   1
     Ryan Lewis and Ben Haggerty form the hip-hop duo known as

“Macklemore and Ryan Lewis.”     The duo has achieved international

stardom and is best known for the singles “Thrift Shop” and “Can’t

Hold Us,” which were the most popular songs in the United States

and Australia after their releases in 2012 and 2016. 1   The duo also

received several Grammy awards, including those for best new

artist, best album, and best rap performance.

     On May 1, 2017, Batiste 2 sued Ryan Lewis and Ben Haggerty,

alleging they infringed on his copyrights by using unauthorized

samples and by copying elements of eleven of his original songs in

the composition of their songs Thrift Shop, Can’t Hold Us, Need to

Know, Same Love, and Neon Cathedral.       Batiste also sued Andrew

Joslyn and Allen Stone, who are credited with writing the hip-hop

songs, as well as the publishing companies who own rights to the

compositions,   including     Macklemore   Publishing,   Ryan   Lewis

Publishing, DB Joslyn Music, and Sticky Stones, LLC.

     The defendants moved to dismiss the complaint on September

11, 2017, but ultimately withdrew that motion after the plaintiff

filed an amended complaint.    The defendants then moved to dismiss

the amended complaint on November 15, 2017, but again voluntarily

dismissed it after the plaintiff was granted leave to file a second




1 “Thrift Shop” has garnered 1.1 billion views on YouTube.
2  The complaint styles the plaintiff as Paul Batiste,          doing
business as Artang Publishing, LLC.
                                  2
amended complaint on January 19, 2018.                 Thereafter, on February

20, 2018, the defendants moved to dismiss the second amended

complaint.      In its Order and Reasons dated May 17, 2018, this Court

denied    the    defendants’     motion       to   dismiss,    holding   that   the

plaintiff’s complaint plausibly alleges the three requirements to

a   successful     claim    of   copyright         infringement:   (1)   a   valid

copyright; (2) factual copying (through allegations of striking

similarity); and (3) substantial similarity.

      Six months later, on November 25, 2018, Batiste disclosed a

68-page report signed by Archie K. Milton, an alleged expert

musicologist, in an effort to buttress his copyright infringement

claims.    The report purports to analyze elements of “copying” and

“digital sampling” and to demonstrate similarities between the

defendants’ and the plaintiff’s musical works through the use of

various computer software programs. 3               Contending that the report

was ghost-written by the plaintiff, the defendants now seek to

exclude      Milton’s      report,    opinions,          and    testimony       from

consideration on summary judgment or at trial, pursuant to Rule 37

of the Federal Rules of Civil Procedure and Rule 702 of the Federal

Rules of Evidence.




3 Specifically, the report provides that it was prepared using the
following programs: Celemony Melodyne, Ableton Live, Blue Cat
Oscilloscope,    Sonic    Visualization,    Sony    Spectralayers,
Spectrograms, and Finale.
                                          3
                                  I.

                                  A.

     Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure

requires the disclosure of an expert witness’s identity to be

accompanied by a “written report – prepared and signed by the

witness” that contains:

     (i) a complete statement of all opinions the witness
     will express and the basis and reasons for them;
     (ii) the facts or data considered by the witness in
     forming them;
     (iii) any exhibits that will be used to summarize or
     support them;
     (iv) the witness's qualifications, including a list of
     all publications authored in the previous 10 years;
     (v) a list of all other cases in which, during the
     previous 4 years, the witness testified as an expert at
     trial or by deposition; and
     (vi) a statement of the compensation to be paid for the
     study and testimony in the case.

Rule 37(c), in turn, vests the Court with authority to exclude

expert testimony for violations of Rule 26(a), “unless the failure

was substantially justified or is harmless.”   Fed. R. Civ. Proc.

37(c)(1); see Honey-Love v. United States, 664 F. App’x 358, 362

(5th Cir. 2016) (per curiam) (emphasizing that, “under Rule 37(c),

the presumptive sanction for failing to disclose a testifying

expert or supply a required expert report . . . is to exclude or

limit the expert’s testimony”).

                                  B.

     Federal Rule of Evidence 702 provides for the admission of

expert testimony that will assist the trier of fact to understand

                                  4
the evidence or to determine a fact in issue.           Under Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), district

courts are tasked with making a preliminary assessment as to the

reliability and relevance of proffered expert testimony.                In

fulfilling   this   “gatekeeping”    function,   the   trial   court   must

determine “whether the reasoning or methodology underlying the

testimony is scientifically valid and [] whether that reasoning or

methodology properly can be applied to the facts in issue.”            Id.

at 592-93.

                                    II.

                                    A.

     While not directly addressed by the Fifth Circuit, courts

within this circuit have recognized that a ghost-written expert

report fails to comply with the disclosure requirements of Rule 26

and calls into question the reliability of the proposed testimony.

See United States ex rel. Wall v. Vista Hospice Care, 319 F.R.D.

498 (N.D. Tex. 2016); Seahorn Invs., LLC v. Fed. Ins. Co., No.

1:13CV320, 2015 U.S. Dist. LEXIS 120662 (S.D. Miss. Sep. 10, 2015);

O’Hara v. Travelers, No. 2:11-CV-208, 2012 U.S. Dist. LEXIS 104048

(S.D. Miss. July 26, 2012); Transcon. Gas Pipeline Corp. v. Societe

d’Exploitation du Solitaire, S.A., No. 05-1295, 2007 U.S. Dist.

LEXIS 67691 (E.D. La. Sep. 11, 2007) (Berrigan, J.); DirecTV, Inc.

v. Henley, No. 04-CA-83-OG, 2005 U.S. Dist. LEXIS 46847 (W.D. Tex.

Jan. 31, 2005).

                                     5
     “To prove ghostwriting, the party seeking exclusion must use

the available documents to show that the non-moving party provided

the substance of the opinions of the testifying expert[], not just

editorial assistance.”         Transcon. Gas Pipeline Corp., 2007 U.S.

Dist. LEXIS 67691, at *10-11 (citations and alterations omitted);

see also United States ex rel. Wall, 319 F.R.D. at 510; Seahorn

Invs., 2015 U.S. Dist. LEXIS 120662, at *26.                  In other words,

although an expert may receive some assistance in preparing his or

her report, the expert must “substantially participate[] in the

preparation.”    Tech Pharm. Servs., LLC v. Aliza Rx LLC, No. 4:15-

CV-766, 2017 U.S. Dist. LEXIS 122231, at *7-8 (E.D. Tex. Aug. 3,

2017) (internal citations omitted).

     For example, in O’Hara v. Travelers, the U.S. District Court

for the Southern District of Mississippi excluded expert reports

where the purported expert “testified that he did not prepare or

assist in the preparation of the expert reports disclosed by the

Plaintiff” and that he “merely signed them at the Plaintiff’s

request.”   No. 2:11-CV-208, 2012 U.S. Dist. LEXIS 104048, at *23-

24 (S.D. Miss. July 26, 2012).               The O’Hara court reasoned that

such ghost-writing “conflicts with Rule 26(a)(2)(B)’s requirement

that the expert ‘prepare’ the report” and “taints the proposed

expert   testimony    to   a    degree       that   its   reliability   may   be

questioned.”    Id.



                                         6
     Similarly, in Seahorn Investments, LLC v. Federal Insurance

Company, the Southern District of Mississippi excluded proffered

expert testimony where a ghost writer had “provided the actual

substantive content and engineering calculations central to the

conclusions” in the expert’s report.           Seahorn Invs., LLC, 2015

U.S. Dist. LEXIS 120662, at *27.         Finding that “it was actually .

. . the disclosed expert[] who provided editorial assistance to .

. . the undisclosed structural engineer, who prepared and wrote

the Original Report,” the Seahorn court held that the report did

not conform to the disclosure requirements of Rule 26(a).           Id. at

*27-28; Cf. Zoch v. Daimler, A.G., No. 4:17-CV-578, 2018 U.S. Dist.

LEXIS 164500, at *22 (E.D. Tex. Sept. 25, 2018) (declining to

exclude expert testimony where the expert “testified that the

report   accurately   reflect[ed]   his    opinion,”   and   the   evidence

revealed that the expert “took notes, generated the formulation

and written concepts of his opinion, and discussed his opinion

with the attorney who drafted the report”).

                                    B.

     The defendants move to exclude the report and proffered

testimony of Archie K. Milton on the ground that the report was

ghost-written by the plaintiff.           Mr. Batiste concedes that he

“collaborated” with Milton to produce the report but insists that

he did not write the report for his expert witness.          Accordingly,

at issue in this case is whether Mr. Milton “was sufficiently

                                    7
involved in the drafting of his expert report such that it was

‘prepared and signed by the witness’ as required by Rule 26.”   See

Zoch, 2018 U.S. Dist. LEXIS 164500, at *20.

     During his deposition, Mr. Milton testified that he and

Batiste “collaborated” on the analysis contained in the report:

     Q. Okay. And are all the words, were all of those words
     typed by you?
     A. Some were, yeah.

     Q.   And the ones that --
     A.   We -- corroborated.

     Q.   You mean collaborated?
     A.   Collaborated.

However, when questioned about the extent of such collaboration

and what portions, if any, of the report he had created, Milton

was unable to take credit for any part of the analysis:

     Q. As you sit here today, can you identify portions of
     [the report] that were originally drafted by you as
     opposed to Mr. Batiste? Or do you recall?
     A. Now, that’s a hard one.
                             . . .

     Q. So fair to say that claim 1 [on pp. 6-8] was the
     product of Mr. Batiste’s analysis, not yours; correct?
     A. Yeah.
                              . . .

     Q. At the bottom of page 6 there’s also a reference to
     Spectralayers.    This is also analysis done by Mr.
     Batiste, not you; right?
     A. Correct.
                            . . .

     Q.   The language on page 16, that was written by Mr.
     Batiste, not you; correct?
     A. That’s not my wording.


                                   8
     Q. And the visual analysis, the wave, whatever that is,
     that’s not yours either; right?
     A. Correct.

     Q. Skip ahead to page 19. The image that takes up about
     three-quarters of the page looks like it shows three
     different waves; this is not work you did; right?
     A. Right.
                              . . .

     Q. Page 21, that’s all Mr. Batiste’s transcription and
     wave; it’s nothing you did; right?
     A. Correct.
                              . . .

     Q. So you have now had the opportunity to go through
     page 23 of your report to the end. My question is, are
     any of the transcriptions contained in the balance of
     the report, were they created by you?
     A. No. They were good.

     Q.   They’re created by Mr. Batiste, though, not you?
     A.   Yeah.

     Q. And the wave analyses that are contained in various
     forms, those were all done by Mr. Batiste, too; correct?
     A. Correct.
                              . . .

     Q.   And so none of this analysis was       original    or
     independently created by you; correct?
     A. Correct.

In addition to testifying that he did not independently create the

analyses, Mr. Milton conceded that he lacks access to the computer

programs used to generate the comparisons set forth in the report.

Relatedly, he admitted that he could not verify the accuracy of

Batiste’s work:

     Q.   It says “The analysis in this document was made
     using” and it identifies those programs. And so I am
     just trying to understand what analysis you did, if any,
     and what analysis Mr. Batiste did.

                                 9
       A.   I don’t have those programs.
                                 . . .

       Q. Okay. And because you don’t have the programs, you
       couldn’t do anything to independently verify whether
       this is accurate; right?
       A. Correct. Now, when I got these, I also got an audio.

       Here, like the experts in O’Hara and Seahorn, Milton testified

that none of the analysis contained in the 68-page report was the

product of his original work and that it was all created by

Batiste.    O’Hara, 2012 U.S. Dist. LEXIS 104048, at *23-26; Seahorn

Invs., LLC, 2015 U.S. Dist. LEXIS 120662, at *25-33.                     Although

Milton stated that he and Batiste “collaborated” on the report, he

was unable to identify any portions that were drafted by him. 4                And

because the report substantively sets forth analyses generated by

computer programs to which Milton does not have access, Mr. Milton

also denied an ability to verify the accuracy of Batiste’s work.

       In light of the above testimony, the Court is left to conclude

that Mr. Batiste “provided the actual substantive content and

[musical     transcriptions]      central     to   the    conclusions     in   the

[report]”     and    that   Mr.      Milton    provided      mere      “editorial

assistance.”    Seahorn Invs., LLC, 2015 U.S. Dist. LEXIS 120662, at

*27.    Because Mr. Batiste’s involvement in the preparation of

Milton’s    report   exceeds   the    permissible        bounds   of   “editorial


4 Batiste maintains in his opposition papers that he and Milton
“collaborated” on the report, contending that Milton analyzed the
report and rendered his own opinions. But Batiste points to no
evidence of record to support that contention.
                                       10
assistance,” Milton’s report (and proffered testimony) must be

excluded   under   Rule   37(c)(1)   of   the   Federal   Rules   of   Civil

Procedure and Federal Rule of Evidence 702.         See id. at *26-27.

     Accordingly, for the foregoing reasons, IT IS ORDERED: that

the defendants’ motion to exclude the expert witness report and

testimony of Archie K. Milton is hereby GRANTED.




                            New Orleans, Louisiana, April 10, 2019



                                 ______________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                     11
